DETAILED ACTION
Claims 1, 10, 13, and 19 are amended. Claims 3 and 12 are cancelled. Claims 21 and 22 are new. Claims 1, 2, 4-11, and 13-22 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/01/2021 has been entered.

Allowable Subject Matter
Claims 1, 2, 4-11, and 13-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Yeh et al. (US 8,220,007 B1; hereinafter Yeh) discloses building and generating a software application 410 by loading a trigger file 221, manifest file 222, and an extension file 223 into a runtime rendition of the application 410 without changing the binary code of the application 410 (see e.g. Yeh, column 5, lines 18-22; column 7, lines 45-49; and column 9, lines 14-17). Yeh further discloses the application 410 (i.e. the host application) interfacing with the operating system (see e.g. Yeh, column 3, lines 56-61). However, Yeh does not explicitly disclose 
Lu et al. (US 2015/0095590 A1; hereinafter Lu) discloses ISA extensions that are transparent to an operating system (see e.g. Lu, paragraph 5). However, Lu does not explicitly disclose building and generating a new application including the ISA extensions such that the new application interfaces with the operating system while the operating system prevents modifications to the binary files of the ISA extensions.
Ivgi (US 2010/0122313 A1) discloses a kernel mode restriction code 104 that prevents modifications to binary files associated with third party extensions (see e.g. Ivgi, paragraphs 23, 40). However, Ivgi does not explicitly disclose building and generating a new application by installing the extension files such that the new application interfaces with the operating system while the third party extensions remain undetectable to the operating system.
Therefore, in view of the limitations “building and generating, by the extension framework, a new application encompassing the extension framework, the first extension, and the host application without modification to the plurality of binary files of the host application, wherein the first extension communicates with the extension framework via the interface; wherein the new application interfaces with an operating system that prevent modification of binary files associated with the one or more extensions and the first extension remains undetectable by the operating system” recited in claim 1, the similar limitations recited in claims 10 and 19, and the other limitations recited therewith, claims 1, 10, and 19, in their entirety, present subject matter that is novel and non-obvious over the prior art.
Consequently, claims 1, 10, and 19 are allowed. Claims 2, 4-9, 11, 13-18, and 20-22 are also allowed due to their dependency on allowable independent claims 1, 10 and 19.


CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent Application Publication No. 2020/0019410 A1 by Dima et al. 
U.S. Patent Application Publication No. 2010/0122313 A1 by Ivgi. 
U.S. Patent No. 9,811,393 B2 by Kiehtreiber et al.
U.S. Patent No. 9,684,547 B2 by Krstic et al.
U.S. Patent No. 10,503,564 B2 by Krsti et al.
U.S. Patent No. 9,262,187 B2 by Sheehan.
U.S. Patent No. 10,943,008 B2 by Vinogradov et al.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umut Onat whose telephone number is (571)270-1735.  The examiner can normally be reached on M-Th 9:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/UMUT ONAT/Primary Examiner, Art Unit 2194